Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 10/06/2021.
	Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 here are rejected on the ground of nonstatutory obviousness-type double patenting because they are not patentably distinct over claims 1-16 of Pat. No. US 10,511,690 (“‘690 Pat.”)
Claim #
Present Application
‘690 Pat.
Claim #
1
A method of predicting experience degradation events in a microservice-based application comprising a plurality of nodes comprising microservices, the method comprising: 

receiving log data associated with the plurality of nodes, wherein the plurality of nodes form a plurality of directed acyclic graph (DAG) paths; 




deriving a plurality of quality of service (QOS) metrics for each node of the plurality of nodes based on the log data, wherein the plurality of QOS metrics are associated with a plurality of QOS levels indicating whether an experience degradation event will occur; 



















predicting, using a machine learning model, a QOS level for at least one node of the plurality of nodes indicating that an experience degradation event will occur based on the plurality of QOS metrics, wherein the experience degradation event is expected to occur during operation of the microservice-based application; and 














performing an action to avoid the experience degradation event based on the predicted QOS level.
A method of predicting experience degradation events in a microservice-based application comprising a plurality of microservices, the method comprising: 

obtaining historical event log data associated with a plurality of nodes forming a plurality of directed acyclic graph (DAG) paths, wherein each respective DAG path of the plurality of DAG paths provides a respective online service; 

deriving a plurality of quality of service metrics for each node of the plurality of nodes from the historical event log data, wherein the plurality of DAG paths are weighted based on at least a subset of the plurality of quality of service metrics for each node of the plurality of nodes; clustering the plurality of quality of service metrics with a clustering algorithm to create a plurality of quality of service metrics clusters; determining value ranges of each quality of service metric cluster of the plurality of quality of service metrics clusters for multiple levels of quality of experience and labeling each of the plurality of quality of service metrics as one of the multiple levels of quality of experience according to the value ranges of each quality of service metric cluster to produce labeled quality of service metrics; 

training a support vector machine model to construct a hyperplane to classify the labeled quality of service metrics into two or more classes; and 
predicting at least one experience degradation event being expected to occur during operation of the microservice-based application, using the support vector machine model, by: receiving incoming event log data of the nodes forming the plurality of DAG paths; deriving an incoming quality of service metrics dataset for each node from the incoming event log data; labeling the incoming quality of service metrics dataset with one of multiple levels of quality of experience to produce a labeled incoming quality of service metrics dataset…
1

12
A system, comprising: a non-transitory memory comprising computer-readable instructions; and a processor configured to execute the computer-readable instructions and cause the system to: 









receive log data associated with a plurality of nodes comprising microservices of a microservice-based application, wherein the plurality of nodes form a plurality of directed acyclic graph (DAG) paths; 


derive a plurality of quality of service (QOS) metrics for each node of the plurality of nodes based on the log data, wherein the plurality of QOS metrics are associated with a plurality of QOS levels indicating whether an experience degradation event will occur; 



















predict, using a machine learning model, a QOS level for at least one node of the plurality of nodes indicating that an experience degradation event will occur based on the plurality of QOS metrics, wherein the experience degradation event is expected to occur during operation of the microservice-based application; and 













perform an action to avoid the experience degradation event based on the predicted QOS level.
An apparatus for predicting experience degradation events in a microservice-based application comprising a plurality of microservices that are supported by multiple-layer nodes, comprising: a memory comprising executable instructions; and a processor in data communication with the memory and configured to execute the executable instructions that, when executed, cause the apparatus to perform a method, the method comprising: 

obtaining historical event log data associated with a plurality of nodes forming a plurality of directed acyclic graph (DAG) paths, wherein each respective DAG path of the plurality of DAG paths provides a respective online service; 

deriving a plurality of quality of service metrics for each node of the plurality of nodes from the historical event log data, wherein the plurality of DAG paths are weighted based on at least a subset of the plurality of quality of service metrics for each node of the plurality of nodes; clustering the plurality of quality of service metrics with a clustering algorithm to create a plurality of quality of service metrics clusters; determining value ranges of each quality of service metric cluster of the plurality of quality of service metrics clusters for multiple levels of quality of experience and labeling each of the plurality of quality of service metrics as one of the multiple levels of quality of experience according to the value ranges of each quality of service metric cluster to produce labeled quality of service metrics;

training a support vector machine model to construct a hyperplane to classify the labeled quality of service metrics into two or more classes; and predicting at least one experience degradation event being expected to occur during operation of the microservice-based application, using the support vector machine model, by: receiving incoming event log data of the nodes forming the plurality of DAG paths; deriving an incoming quality of service metrics dataset for each node from the incoming event log data; labeling the incoming quality of service metrics dataset with one of multiple levels of quality of experience to produce a labeled incoming quality of service metrics dataset…
9


	Although independent claims 9 and 12 here are not identical (the underlined portion is the additional language in the current application) to the ‘690 Pat., the claims are not patentably distinct from each other in view of Whitner (Pub. No. US 2018/0287856 A1).  See Whitner ¶ [0082], “responsive actions may be identified based on both the category and alarm score”; see also ¶¶ [0083] & [0086], alarms are classified/categorized/scored, where a score of 50-100 indicates a predicted experience degradation “resulting in re-instantiating an instance of a computational entity”). It would have been obvious to combine the teachings of Whitner with ‘690 Pat. to automate resolution of degradation issues.
	Claim 20 is similarly not patentably distinct in view of Whitner and claim 1 of the ‘690 Pat. and claims 5 and 7 of the ‘690 Pat.
	Claims 2-5 and 13-15 in the current application are not patentably distinct over claim 1 of the ‘690 Pat.
Claims 6 and 16 in the current application are not patentably distinct over claim 3 of the ‘690 Pat.
Claims 7 and 17 in the current application are not patentably distinct over claim 4 of the ‘690 Pat.
Claims 8 and 18 in the current application are not patentably distinct over claim 5 of the ‘690 Pat.
Claims 9 and 19 in the current application are not patentably distinct over claim 6 of the ‘690 Pat.
Claim 10 in the current application is not patentably distinct over claim 7 of the ‘690 Pat.
Claim 11 in the current application is not patentably distinct over claim 8 of the ‘690 Pat.
Claim Objections
Claims 6 and 16 are objected to because of the following informalities: the claims recite “an error rate index…; or and a throughput index”. Either the word ‘or’ or the word ‘and’ should be removed in these claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whitner (Pub. No. US 2018/0287856 A1). 

*Examiner’s Note: In the mapping of Whitner to the claim language (specifically the independent claims), examiner notes that some of the paragraphs mapped to in Whitner recite a plurality of embodiments/cases that are meant to be used together (Whitner ¶¶ [0083], categorizing alarms into subranges [QoS levels] & [0086], training a supervised machine learning model to classify alarms – together these paragraphs would teach or make obvious a machine learning model trained to categorize alarms into subranges). However, even if it is not explicit that such embodiments are to be used together it would have been obvious of one ordinary skill in the art to utilize the embodiments together. Therefore, these claims are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whitner (Pub. No. US 2018/0287856 A1). 

Regarding claim 1, Whitner teaches a method of predicting experience degradation events in a microservice-based application comprising a plurality of microservices, the method comprising: receiving log data associated with a plurality of nodes, wherein the plurality of nodes form a plurality of directed acyclic graph (DAG) paths (Whitner Fig 2, plurality of nodes 20 and Fig. 5, 122 & ¶ [0106], log of events for computational entities is obtained; see also ¶ [0086], alarms are classified based on obtained response log data, Whitner Fig. 1, illustrates a plurality of DAG paths; see also ¶¶ [0011] & [0025], “the distributed application 5 is partially or entirely implemented with a service-oriented architecture in which the different application components 6 are different instances of various services. In some cases, the services may be characterized as ‘microservices,’"); deriving a plurality of quality of service (QOS) metrics for each node of the plurality of nodes based on the log data (Whitner ¶ [0076], “alarms may be classified based on a type of computational entity emitting the alarm or metric upon which the alarm is based,”; see also ¶ [0083], alarms are scored from 1 to 100 and this score is a QoS metric; see also ¶ [0086], “the response log may include a stream of time-stamped alarms, having the attributes described above, and the stream may be labeled with timestamped indicators of various objectives of the distributed application, for instance, timestamped indicators of uptime, response latency, failures, available excess capacity [QoS metrics], or the like… train the machine learning model to predict one or more of these various objectives based on the response log data and the timestamped labels.” ), wherein the plurality of QOS metrics are associated with a plurality of QOS levels (*Applicant’s Specification ¶¶ [0037]-[0038] give examples of QoS levels that indicate severity of degradation such as normal, pre-warning and warning) indicating whether an experience degradation event will occur (Whitner ¶ [0083], categorizing alarms by scoring them “categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges [levels] within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm [normal level], between 20 and 50 resulting in deferment of the alarm [pre-warning level], and 50 to 100 resulting in re-instantiating an instance of a computational entity [warning level].”); and predicting, using a machine learning model, a QOS level for at least one node of the plurality of nodes indicating that an experience degradation event is expected to occur during operation of the microservice-based application (Whitner ¶ [0086], “the response log data may be arranged as a labeled training set, which may be used to train a supervised machine learning model to classify alarms”; see also ¶ [0083], “categorization may include assigning a separate score from which a responsive action is determined. For instance, categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm, between 20 and 50 resulting in deferment of the alarm, and 50 to 100 resulting in re-instantiating an instance of a computational entity.”; see also ¶ [0071], regarding classifying based on priority of replacing computational entity that caused the alarm); and performing an action to avoid the experience degradation event based on the predicted QOS level (Whitner ¶ [0082], “responsive actions may be identified based on both the category and alarm score”; see also ¶¶ [0083] & [0086], alarms are classified/categorized/scored, where a score of 50-100 indicates a predicted experience degradation “resulting in re-instantiating an instance of a computational entity”).

Regarding claim 2, Whitner teaches the method of Claim 1. Whitner furthermore teaches wherein the log data is received while one or more microservices are being executed (Whitner ¶ [0005], microservices emit alarms; see also ¶¶ [0042]-[0043], infrastructure agent gathers and reports information about a running distributed application).
Regarding claim 3, Whitner teaches the method of claim 1. Whitner furthermore teaches wherein the plurality of QOS metrics are weighted based on the plurality of DAG paths (Whitner ¶ [0021], alarm is weighted based on a pipeline/path; Fig. 1, illustrates a plurality of DAG paths; see also ¶¶ [0011] & [0025]).

Regarding claim 4, Whitner teaches the method of claim 1. Whitner furthermore teaches clustering, using the machine learning model, the plurality of QOS metrics with a clustering algorithm to create a plurality of QOS metrics clusters, wherein predicting the QOS level for at least one node of the plurality of nodes is further based on the clustering (Whitner ¶ [0085], alarms are categorized via a pattern recognition algorithm based on patterns in groups of alarms; see also ¶ [0021], “if a system has three servers serving up a database management system, and the system is in a situation where none of these servers are available, an alarm indicating the failure of the last server may be designed as ‘critical,’ an alarm when one is remaining may be designated as ‘major,’ and an alarm when two are remaining may be designated as ‘minor,’ etc.”)

Regarding claim 5, Whitner teaches the method of claim 4. Whitner furthermore teaches determining respective value ranges associated with the plurality of QOS levels for each QOS metric cluster; and labeling each of the plurality of QOS metrics with a QOS level of the plurality of QOS levels based on the value ranges (Whitner ¶ [0085], alarms are categorized via a pattern recognition algorithm based on patterns in groups of alarms; see also ¶ [0021], “if a system has three servers serving up a database management system, and the system is in a situation where none of these servers are available, an alarm indicating the failure of the last server may be designed as ‘critical,’ an alarm when one is remaining may be designated as ‘major,’ and an alarm when two are remaining may be designated as ‘minor,’ etc.”)

Regarding claim 6, Whitner teaches the method of claim 1. Whitner furthermore teaches wherein the plurality of QOS metrics include at least one of: a response time index indicating that how quickly a node provides an API response to an API request; an error rate index suggesting an error rate of API traffic between two communicating nodes; or and a throughput index indicating an amount of API traffic between two communicating nodes (Whitner ¶ [0086], metrics include response latency; see also ¶ [0030], API used to access distributed application in Fig. 1).

Regarding claim 8, Whitner teaches the method of claim 1. Whitner furthermore teaches predicting a node layer comprising the at least one node of the plurality of nodes based on the plurality of QOS metrics (Whitner ¶ [0021], degradation is predicted for a pipeline, “an alarm indicating the failure of the last server may be designed as ‘critical’”).

Regarding claim 10, Whitner teaches the method of claim 1. Whitner furthermore teaches predicting a DAG path of the plurality of DAG paths comprising the at least one node of the plurality of nodes based on the plurality of QOS metrics (Whitner ¶ [0021], degradation is predicted for a pipeline, “an alarm indicating the failure of the last server may be designed as ‘critical’”).

Regarding claim 12, Whitner teaches a system, comprising: a non-transitory memory comprising computer-readable instructions; and a processor configured to execute the computer-readable instructions and cause the system to: receive log data associated with a plurality of nodes comprising microservices of a microservice-based application, wherein the plurality of nodes form a plurality of directed acyclic graph (DAG) paths (Whitner Fig 2, plurality of nodes 20 and Fig. 5, 122 & ¶ [0106], log of events for computational entities is obtained; see also ¶ [0086], alarms are classified based on obtained response log data, Whitner Fig. 1, illustrates a plurality of DAG paths; see also ¶¶ [0011] & [0025], “the distributed application 5 is partially or entirely implemented with a service-oriented architecture in which the different application components 6 are different instances of various services. In some cases, the services may be characterized as ‘microservices,’"); derive a plurality of quality of service (QOS) metrics for each node of the plurality of nodes based on the log data (Whitner ¶ [0076], “alarms may be classified based on a type of computational entity emitting the alarm or metric upon which the alarm is based,”; see also ¶ [0083], alarms are scored from 1 to 100 and this score is a QoS metric; see also ¶ [0086], “the response log may include a stream of time-stamped alarms, having the attributes described above, and the stream may be labeled with timestamped indicators of various objectives of the distributed application, for instance, timestamped indicators of uptime, response latency, failures, available excess capacity [QoS metrics], or the like… train the machine learning model to predict one or more of these various objectives based on the response log data and the timestamped labels.” ), wherein the plurality of QOS metrics are associated with a plurality of QOS levels (*Applicant’s Specification ¶¶ [0037]-[0038] give examples of QoS levels that indicate severity of degradation such as normal, pre-warning and warning) indicating whether an experience degradation event will occur (Whitner ¶ [0083], “categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm [normal level], between 20 and 50 resulting in deferment of the alarm [pre-warning level], and 50 to 100 resulting in re-instantiating an instance of a computational entity [warning level].”); predict, using a machine learning model, a QOS level for at least one node of the plurality of nodes indicating that an experience degradation event will occur based on the plurality of QOS metrics, wherein the experience degradation event is expected to occur during operation of the microservice-based application (Whitner ¶ [0086], “the response log data may be arranged as a labeled training set, which may be used to train a supervised machine learning model to classify alarms”; see also ¶ [0083], “categorization may include assigning a separate score from which a responsive action is determined. For instance, categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm, between 20 and 50 resulting in deferment of the alarm, and 50 to 100 resulting in re-instantiating an instance of a computational entity.”; see also ¶ [0071], regarding classifying based on priority of replacing computational entity that caused the alarm); and perform an action to avoid the experience degradation event based on the predicted QOS level (Whitner ¶ [0082], “responsive actions may be identified based on both the category and alarm score”; see also ¶ [0083], alarms are classified/categorized/scored, where a score of 50-100 indicates a predicted experience degradation “resulting in re-instantiating an instance of a computational entity”).

Whitner teaches all the limitations of claims 13-16 and 18 as asserted above with regard to claims 2-4, 6 and 8, respectively. 

Regarding claim 20, Whitner teaches a method, comprising: receiving log data associated with a plurality of nodes of an application, wherein the plurality of nodes form a plurality of directed acyclic graph (DAG) paths (Whitner Fig 2, plurality of nodes 20 and Fig. 5, 122 & ¶ [0106], log of events for computational entities is obtained; see also ¶ [0086], alarms are classified based on obtained response log data, Whitner Fig. 1, illustrates a plurality of DAG paths; see also ¶¶ [0011] & [0025], “the distributed application 5 is partially or entirely implemented with a service-oriented architecture in which the different application components 6 are different instances of various services. In some cases, the services may be characterized as ‘microservices,’"); deriving a plurality of quality of service (QOS) metrics for each node of the plurality of nodes based on the log data (Whitner ¶ [0076], “alarms may be classified based on a type of computational entity emitting the alarm or metric upon which the alarm is based,”; see also ¶ [0083], alarms are scored from 1 to 100 and this score is a QoS metric; see also ¶ [0086], “the response log may include a stream of time-stamped alarms, having the attributes described above, and the stream may be labeled with timestamped indicators of various objectives of the distributed application, for instance, timestamped indicators of uptime, response latency, failures, available excess capacity [QoS metrics], or the like… train the machine learning model to predict one or more of these various objectives based on the response log data and the timestamped labels.” ), wherein the plurality of QOS metrics are associated with a plurality of QOS levels  (*Applicant’s Specification ¶¶ [0037]-[0038] give examples of QoS levels that indicate severity of degradation such as normal, pre-warning and warning) indicating whether an experience degradation event will occur (Whitner ¶ [0083], categorizing alarms by scoring them “categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges [levels] within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm [normal level], between 20 and 50 resulting in deferment of the alarm [pre-warning level], and 50 to 100 resulting in re-instantiating an instance of a computational entity [warning level].”); predicting, using a machine learning model, a QOS level for at least one node of the plurality of nodes indicating that an experience degradation event will occur based on the plurality of QOS metrics, wherein the experience degradation event is expected to occur during operation of the application (Whitner ¶ [0086], “the response log data may be arranged as a labeled training set, which may be used to train a supervised machine learning model to classify alarms”; see also ¶ [0083], “categorization may include assigning a separate score from which a responsive action is determined. For instance, categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm, between 20 and 50 resulting in deferment of the alarm, and 50 to 100 resulting in re-instantiating an instance of a computational entity.”; see also ¶ [0071], regarding classifying based on priority of replacing computational entity that caused the alarm); predicting an aspect associated with the experience degradation event based on the QOS level for the at least one node and one of a hierarchy of the plurality of nodes or a DAG path of the plurality of DAG paths comprising the at least one node (Whitner ¶ [0021], scoring is based on health of node and the service tree, “the score may be weighted… Similar techniques may be applied along a pipeline with respect to latency, e.g., if two of three stages of a pipeline are already running relatively slow, an alarm in the third stage may result in an elevated score.”)  and performing an action to avoid the experience degradation event based on the aspect (Whitner ¶ [0082], “responsive actions may be identified based on both the category and alarm score”; see also ¶ [0083], alarms are classified/categorized/scored, where a score of 50-100 indicates a predicted experience degradation “resulting in re-instantiating an instance of a computational entity”).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Whitner (Pub. No. US 2018/0287856 A1) in view of Graham (Pub. No. US 2009/0138752 A1)

Regarding claim 7, Whitner teaches the method of claim 1. Whitner furthermore teaches predicting a node will be associated with a QOS level indicating an experience degradation event expected to occur during with the machine learning model (Whitner ¶ [0086], “the response log data may be arranged as a labeled training set, which may be used to train a supervised machine learning model to classify alarms”; see also ¶ [0083], “categorization may include assigning a separate score from which a responsive action is determined. For instance, categorization may include scoring an alarm with a score ranging from 1 to 100, where other operations cause sub-ranges within that range to correspond to responsive actions, like values between zero and 20 resulting in deletion of the alarm, between 20 and 50 resulting in deferment of the alarm, and 50 to 100 resulting in re-instantiating an instance of a computational entity.”; see also ¶ [0071], regarding classifying based on priority of replacing computational entity that caused the alarm).
Whitner does not explicitly teach predicting an experience degradation event expected to occur during a first threshold time.
However, Graham teaches predicting an experience degradation event expected to occur during a first threshold time (Graham [0040], “if a particular NIC has historically failed after a given amount of up-time… the system manager may predict the probability of the fault occurring after a period of time”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Whitner and Graham to teach predicting an experience degradation event expected to occur during a first threshold time, because it allows for preemptively addressing the issue, Graham ¶ [0040].

Whitner and Graham teach all the limitations of claim 9 as asserted above with regard to claim 7. 
Regarding claim 11, Whitner teaches the method of claim 1. Whitner furthermore teaches predicting a first DAG path of the plurality of DAG paths comprising a node that will be associated with a QOS level indicating an experience degradation event in a based on a QOS level of a node in a second DAG path (Whitner ¶ [0086], alarm events from the response log data are utilized to train a machine model to classify alarms; see also ¶ [0021], degradation is predicted for a pipeline, “an alarm indicating the failure of the last server may be designed as ‘critical,’”.
Whitner does not explicitly teach predicting an experience degradation event expected to occur during a first threshold time.
However, Graham teaches predicting an experience degradation event expected to occur during a first threshold time (Graham [0040], “if a particular NIC has historically failed after a given amount of up-time… the system manager may predict the probability of the fault occurring after a period of time”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Whitner and Graham to teach predicting an experience degradation event expected to occur during a first threshold time, because it allows for preemptively addressing the issue, Graham ¶ [0040].

Whitner and Graham teach all the limitations of claim 17 and 19 as asserted above with regard to claim 7. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Chen (Pub. No. US 2019/0129829 A1) teaches training a model based on a runtime log associated with an application and microservice applications. Chen Abstract & ¶ [0023]. 
Levy-Abegnoli (Pub. No. US 2019/0190729 A1) teaches building multiple DAG paths to carry traffic. Levy-Abegnoli ¶ [0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/30/2022